DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
This action is in response to the remarks filed on 04/06/2022. The amendments filed on
04/06/2022 have been entered. Accordingly, claims 1-14 remain pending, claims 1 and 8 have been amended, and claims 15-16 have been added.
Response to Arguments
Rejections under 35 USC 102
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
 Applicant argues in the seventh paragraph of page 9 through the second paragraph of page 10
“Tai fails to disclose the above limitations because the thickness of the dematching layer 50 of Tai is thicker than the claimed thickness of the reflector. 
Tai discloses an ultrasound transducer 16 that includes an acoustic layer 48 formed of a piezoelectric material (see paragraph 24 of Tai). The ultrasound transducer 16 includes a backing 42 behind the acoustic layer 48 (see paragraph 21; and Figure 1 of Tai). A dematching layer 50 with a relatively high acoustic impedance of 40-1 20 MRayls is arranged between the acoustic layer 48 and the backing layer 42 (see paragraphs 25 and 26). The thickness of the dematching layer 50 is disclosed as being between 50 pm and 350 pm (see paragraph 27 of Tai). 
The Office Action states that Tai can be considered to disclose the claimed thickness of the reflector because Tai discloses that the dematching layer 50 has a disclosed thickness of between 50 μm and 350 μm. The Office Action determines this by assuming an ultrasound frequency of 44 kHz. Although the term "ultrasound" encompasses any sound with a frequency above human hearing, ultrasound frequencies used in diagnostic radiology range from 2 MHz to approximately 15 MHz1. Using these frequencies and an ultrasound speed in the human body of 1540 m/s, the largest wavelength at 2 MHz would be 770 μm. At that wavelength the largest thickness of the reflector (0.05A) would be 38.5 μm, which is below the range of thickness disclosed by Tai”

In response, it is noted that from the applicant’s response above, it appears applicant intents to recite wavelength λ, so that a specific thickness of the claimed reflector is recited as being >0 and <0.05λ. However, applicant has not recited in claim 1 what value λ represents and therefore has not claimed a specific thickness of the reflector. Under BRI, Tai teaches the immediate limitation. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the disclosure of Tai found in [0027] citing the thickness of the reflector are only examples of what the thickness of the dematching layer may include, and as explicitly states in [0027] the thickness values are not limited to the cited example range.  That “The dematching layer 50 may have any thickness, which may depend on the frequency of the ultrasound transducer 16.”
It is also noted while the applicant provides an example for determining the thickness of the reflector/dematching layer using a wavelength having a frequency of 2MHz, the claims do not require the frequency of the ultrasound wave to be limited to 2MHz. Additionally, applicant’s original disclosure only provides support for the center frequency of the ultrasound probe as a whole (thus of all the individual transducers) to be 10 MHz (see [0087] of the PG Pub), and does not provide any frequency for the ultrasound wave of the individual transducer elements.
Further, it is known in the art that a typical transmitted ultrasonic signal used in medical imaging diagnostics may be in the range of 40 kHz to 30 MHz (See [0006] of Grunwald et al. US20030013959). And the use of low frequency transmit signals in the kHz range is often employed to investigate various types of tissue during ultrasonic imaging (see [0077] of Rose et al. US20130310688).
Applicant argues in the final paragraph of page 10
“Dependent claim 12 recites "an intermediate part that is disposed between the reflector and the backing and that has an acoustic impedance different from an acoustic impedance of the reflector and an acoustic impedance of the backing" and "the intermediate part has an uneven thickness that varies continuously, gradually, regularly, or irregularly." The Office Action refers to element 19 of Osawa as disclosing the features of claim 12. However, element 19 of Osawa is a heat collecting plate and is disposed within the backing layer and is not arranged between a reflector and a backing. Accordingly, claim 12 should be allowable for at least these additional reasons”

	In response, it is not clear to what portion of Osawa applicant is citing as evidence for their above argument. Nonetheless, in column 6, lines 44-50 discloses “The heat collecting plate 19 is disposed at a position” where the “ultrasonic waves emitted rearward from the plurality of piezoelectric elements 3 are sufficiently attenuated, within the backing member 2”, therefore the intermediate part/heat collecting plate 19 is positioned between the reflector and backing so that the ultrasonic waves are attenuated within the backing member. As illustrated 19
Additionally, 19 is illustrated as extending between 2 and 91 in FIG. 11 in the vertical direction, which under BRI, is not excluded by the current construction of the claim language.
Therefore, the claims remain rejected and the rejection is final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai (US20130315035). 
Regarding claim 1, Tai teaches an ultrasound probe (34) comprising (paragraph 66, “The ultrasound system ‘10’ may include an ultrasound probe”):
 a piezoelectric body (48) that transmits and receives ultrasound (see paragraph 24, “includes an acoustic layer ‘48’ that is configured to generate and transmit acoustic energy”, and “The acoustic layer ’48’ may be any type of acoustic layer that is formed from any material, such as, but not limited to, a piezoelectric ceramic, or a piezocomposite”) for obtaining images of internal forms of a living subject ([0002] the received ultrasound signals may be used to generate an image of internal tissues of a patient, such as, but not limited to, an image of a patient's heart);  
5a backing (see Fig. 1, 42) that is disposed behind the piezoelectric body (48) (see Claim 1 “a backing that is disposed behind the piezoelectric body”); and 
a reflector (50) that is disposed between the piezoelectric body  and the backing (see Fig 1., wherein the figure shows the dematching layer ‘50’ between acoustic layer ’48’ and backing 42’and that has an acoustic impedance greater than an acoustic impedance of the piezoelectric body (see paragraph 25, “The acoustic layer may have any value of acoustic impedance, such as, but not limited to between approximately 3 MRayls and 35 MRayls, and paragraph 26 “The dematching layer may have any value of acoustic impedance, such as, but not limited, to between approximately 40 MRayls and approximately 120 MRayls”); 
wherein, a thickness of the reflector is within the range of more than 0 to less than 0.05λ, where λ is a wavelength of the ultrasound (see paragraph 27 “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation:                         
                            c
                            =
                            λ
                            *
                            f
                        
                    , where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength which is in the 0.01 to 0.05λ range). 
	Regarding claim 2, Tai teaches wherein the thickness of the reflector is within the range of 0.01λ to less than 0.05λ, where λ is the wavelength of the ultrasound (see paragraph 27 “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm.” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation:                         
                            c
                            =
                            λ
                            *
                            f
                        
                     , where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength which is in the 0.01 to 0.05λ range).
Regarding claim 3, Tai teaches wherein the reflector has an even or uneven thickness (see paragraph 27 “The dematching layer may have any thickness…” wherein if the reflector has any thickness it would be either even or uneven.”)
Regarding claim 6, Tai teaches further comprising an intermediate part (50) that is disposed between the reflector and the backing and that has an acoustic impedance different from an acoustic impedance of the reflector and an acoustic impedance of the backing (see Fig. 1, dematching layer ‘50’ shown as disposed between acoustic layer ‘48’ and backing ‘42’, also see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26  “The dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls, also see paragraph 24 “The acoustic layer 48 may have any value of acoustic impedance, such as, but not limited to, between approximately 3 MRayls and approximately 35 MRayls.”, also see paragraph 21 “The backing 42 may be a relatively high acoustic attenuation material to dampen backside acoustic energy.”, wherein it is clear the different materials used for the reflector, backing, and intermediate layer would have different acoustic impedances).
Regarding claim 8, Tai teaches wherein the thickness td of the reflection layer relative to the 30wavelength of the ultrasound, the acoustic impedance Zm of the intermediate part and a thickness tm of the intermediate part relative to the wavelength of the ultrasound are in an area surrounded by a polyhedron with vertexes respectively at Points Al to A18 in orthogonal coordinates (td, Zm, tm) of td, Zm, and tm: 
Point A1 (0.01, 4, 0.02); 
Point A2 (0.01, 4, 0.12);  
35Point A3 (0.01, 16, 0.02); 
Point A4 (0.01, 16, 0.34); 
Point A5 (0.01, 28, 0.02);
 Point A6 (0.01, 28, 0.08); 
Point A7 (0.03, 4, 0.02);  
40Point A8 (0.03, 4, 0.12); 
Point A9 (0.03, 16, 0.02);  21 
Point A10 (0.03, 16, 0.42); 
Point A11 (0.03, 28, 0.4); 
Point A12 (0.03, 28, 0.5); 
Point A13 (0.049, 4, 0.02);  
5Point A14 (0.049, 4, 0.12); 
Point A15 (0.049, 16, 0.18); 
Point A16 (0.049, 16, 0.42); 
Point A17 (0.049, 28, 0.42); and 
Point A18 (0.049, 28, 0.5)
(Regarding PointA1, td (0.01): see paragraph 27 “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation:                         
                            c
                            =
                            λ
                            *
                            f
                        
                    , where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength; Zm (4): see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26  “The dematching layer ‘50’ may have any value of acoustic impedance…); tm (0.02) see above formula, satisfied when the 3.5 cm wavelength is multiplied by 0.02, which equates to a 70 µm wavelength).
Regarding claim 10, Tai teaches the ultrasound probe according to claim 6, wherein a material of the intermediate part (50) is conductive (see paragraph 28 “In some embodiments, the dematching layer ‘50’ is coated with an electrically conductive coating of metal and/or another electrical conductor.” wherein an additional dematching layer with the conductive coating would be an intermediate layer with a conductive material.)
Regarding claim 11, Tai teaches the ultrasound probe according to claim 6, wherein the intermediate part (50) comprises an insulative or semiconductive material (see paragraph 27, The dematching layer ‘50’ may be any type of dematching layer that is formed from any material(s), such as, but not limited to, a carbide compound material (e.g., zirconium, tungsten, silicon, titanium, tantalum carbide, and/or the like) and/or the like.” wherein a silicon carbide is a known semiconductor”) and a conductor that is disposed around the insulative or semiconductive material or that 20penetrates the insulative or semiconductive material (see paragraph 28 “In some embodiments, the dematching layer ‘50’ is coated with an electrically conductive coating of metal and/or another electrical conductor.” wherein an additional dematching layer with the conductive coating would be an intermediate layer with a conductive material).
Regarding claim 14, Tai teaches an ultrasound diagnostic apparatus (10) comprising: 
the ultrasound probe (34) according to claim 1; 
a transmitter (12) that generates a driving signal and outputs the driving signal to the ultrasound probe; and an image generator (28) that generates ultrasound image data based on a reception signal input from the ultrasound probe (see paragraph 62, “The ultrasound system ‘10’ may be used, for example, to acquire ultrasound data and generate ultrasound images.”, also see receiver ‘18’,  also see paragraph 63, signal processor ‘26’, display system ‘28') .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tai, in view of Aoki et al. (JP2011030062A, hereafter “Aoki”).
Regarding Claim 4, Tai discloses the apparatus set forth above, but is silent to a reflector that has an uneven thickness that varies continuously, gradually, regularly, or irregularly. 
However, in the same field of endeavor of improved ultrasonic probe design, Aoki teaches an ultrasound probe wherein the reflector (14)  (see paragraph 7 intermediate layer ‘14’, “ In the structure shown in Patent Document 1 in which the intermediate layer ‘14’ is provided on the back surface of the piezoelectric vibrator ‘15’, the power radiated to the back surface side of the piezoelectric vibrator ‘15’ is reflected due to the large difference in acoustic impedance between the piezoelectric vibrator ‘15’ and the intermediate layer ‘14’”) has an uneven thickness that varies continuously, gradually, regularly, or irregularly (see Fig. 5A, intermediate layer (14), and Aoki teaches an uneven saw-like pattern of an uneven thickness that varies regularly).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the reflector has an uneven thickness of Aoki to improve image quality by improving the reliability and reducing of variation in acoustic characteristics obtained during imaging ([0012] of Aoki). 
Regarding Claim 5, Tai discloses the apparatus set forth above, but is silent to a reflector that has an uneven thickness and has an uneven pattern on a surface facing away from the piezoelectric body. 
However, in the same field of endeavor of improved ultrasonic probe design, Aoki teaches an ultrasound probe wherein the reflector (14) has an uneven thickness and has an uneven 20pattern on a surface facing away from the piezoelectric body (15) (see Fig. 5A surface ‘32’ facing away from the piezoelectric body ‘15’, also see Fig. 6, paragraph 49 “In FIG. 6A, the three-dimensional shape 61 is formed by alternately arranging the semi-cylindrical column and the triangular column one-dimensionally. In FIG. 6B, a three-dimensional shape 62 is formed by arranging hemispheres and cones two-dimensionally. As described above, various geometric shapes and dimensions may be mixed, and it is desirable that the geometric shapes be randomly arranged when they are arranged one-dimensionally or two-dimensionally. This is to prevent back-surface reflections scattered in this geometric shape from overlapping with each other.” Wherein use of randomly arranged geometric shapes would make reflector have an uneven thickness and uneven pattern on a surface facing away from the piezoelectric body ‘15’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the reflector has an uneven thickness and uneven pattern on a surface facing away from the piezoelectric body of Aoki to improve image quality by improving the reliability and reducing of variation in acoustic characteristics obtained during imaging ([0012] of Aoki).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tai, in view of Bae et al. (US20160288169, hereafter “Bae”).
Regarding Claim 7, Tai further discloses an intermediate part having specific acoustic impedance values (see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26 “The dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls”), however, Tai is silent to an intermediate part having an acoustic impedance that is greater than the acoustic impedance of the backing. 
In an analogous ultrasound field of endeavor of design of an ultrasonic transducer, Bae teaches an existing acoustic backing layer having an acoustic impedance of 3.11 MRayls (see table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the intermediate part of Tai wherein the backing part has a lower acoustic impedance of Bae to improve image quality ([0015], [0022] of Bae). 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tai US20130415035A1 (Tai).
Regarding Claim 9, Tai discloses wherein the intermediate part comprises a plurality of intermediate layers (see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer), but is silent to the acoustic impedance of an intermediate layer nearer to the reflector is less than an acoustic impedance of an intermediate layer nearer to the backing.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide intermediate layers taught by Tai wherein an acoustic impedance of an intermediate layer nearer to the reflector is less than an acoustic impedance of an intermediate layer nearer to the backing to improve image quality (see paragraph 26  “The dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls”).
Regarding claim 16, Tai discloses in an alternate embodiment, further comprising an intermediate part ([0028]-[0029], [0039]-[0040], [0046]-[0048] The electrically conductive metal coating of 50 facilitates electrical connection facilitates electrical connection of 50 to solder 46. In an alternate embodiment, 50 & 150 also includes coating of another electrical conductor in addition to the electrically conductive metal coating of 50 & 150, and the piezoelectric element such as electrical contacts having any other structure than the electrically conductive coating, solder pads, solder bumps, stud bumps, plated bumps, and/or the like. Solder 46 & 146, respectively, is engaged with both the conductive elements 58 & 158 of the interposer 38 & 138, respectively, and the dematching layers 50 & 150, respectively) that is disposed between the reflector and the backing and that has an acoustic impedance different from an acoustic impedance of the reflector and an acoustic impedance of the backing (see Figs. 1-3, dematching layer 50 & 150 shown as disposed between acoustic layer 48 & 148 and backing 42 & 142, respectively, also see [0025] “Each acoustic element ‘14’ may include any number of dematching layers” accordingly, it is clear a plurality of dematching layers including solder 46 & 146 in connection with connection pad 66 & 166 of interposer 38 & 138, respectively would qualify as an intermediate layer, and backing 142 includes 136 contacting intermediate part 138/166/146. Also see [0026]  “The dematching layer 50 may have any value of acoustic impedance…” and [0021] “The backing 42 may be a relatively high acoustic attenuation material to dampen backside acoustic energy”, wherein it is clear the different materials used for the reflector, backing, and intermediate part would have different acoustic impedances), wherein the intermediate part has an acoustic impedance within a range including 4 to 28 MRayls ([0039]-[0040] each individual solder element 46 aa is engaged between one or more corresponding electrical contacts 66 a of the interposer 38 and the dematching layer 50 of one or more corresponding acoustic elements 14, therefore both integrated with and connected to 38 and 50 and [0037] the interposer layer 38 may have an acoustic impedance, such as, but not limited,l to less than approximately 10 MRayls and/or between approximately 2 MRayls and approximately 15 MRayls, which is different than the acoustic impedances of the reflector/dematching layer 50 and of the acoustic layer 48).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the multiple layers of ultrasound element disclosed by the first embodiment of Tai to include an intermediate part disposed between the reflector and the backing and that has an acoustic impedance different from an acoustic impedance of the reflector and an acoustic impedance of the backing as disclosed by the alternate embodiment disclosed by Tai so that the intermediate part when used as an electrical connection to the specific geometry formed by individual acoustic elements to the outside channels through a multi-channel cable in order to electrically connect the ultrasound transducer to the other components of an ultrasound system including but not limited to the signal processor and the display system. The specific acoustic impedance of the intermediate part allows the backing to dampen the amount of backside acoustic energy existed in such a way which may reduce or eliminate acoustic reflection and thereby reduces or eliminates artifacts in ultrasound images generated from ultrasound signals acquired by the ultrasound transducer. (FIG. 5, [0021], [0048], & [0060] of Tai).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tai, in view of Osawa (US9799818B2). 
Regarding Claim 12, Tai discloses the apparatus set forth above, but is silent to an intermediate part has an uneven thickness that varies continuously, gradually, regularly, or irregularly.
In an analogous ultrasound field of endeavor of design of a medical diagnostic ultrasound transducer, Osawa teaches the intermediate part (19) has an uneven thickness that varies continuously, gradually, regularly, or irregularly (see Fig. 11, heat collecting plate ‘19’, that is disposed between dematching layer ‘91’ and backing member ‘2’, and has an uneven thickness). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the intermediate part has an uneven thickness of Osawa to improve image quality by improving the S/N ratio of the ultrasound image when the driving force of the ultrasonic transducers can be increased when the heat generated in the plurality of piezoelectric elements is efficiently discharged the outside of the probe (column 1, lines 53-55; column 8, lines 40-44; & column 15, lines 6-7 of Osawa).
Regarding Claim 13, Tai discloses the apparatus set forth above, but is silent to the intermediate part with the uneven thickness has an uneven pattern on a surface facing away from the reflector.
In an analogous ultrasound field of endeavor of design of a medical diagnostic ultrasound transducer, Osawa the intermediate part with the uneven thickness has an uneven pattern on a surface facing away from the reflector (see Fig. 11, column 14, ninth embodiment, backing ‘2’, where there is an uneven pattern and uneven thickness on the backing due to the indentation of the heat exhausting portions on a surface facing away from the de-matching layer ‘91’)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the intermediate part has an uneven pattern on a surface facing away from the reflector of Osawa to improve image quality by improving the S/N ratio of the ultrasound image when the driving force of the ultrasonic transducers can be increased when the heat generated in the plurality of piezoelectric elements is efficiently discharged the outside of the probe (column 1, lines 53-55; column 8, lines 40-44; & column 15, lines 6-7 of Osawa). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tai, in view of Morimoto (US20200253584).
Regarding claim 16, Tai discloses a piezoelectric element having multiple layers including matching layers having a thickness of 0.25λ ([0031] thickness of the matching layers 52 include, but are not limited to, a thickness of approximately a quarter wavelength (¼) λ at the resonant frequency), but does not explicitly disclose the piezoelectric body itself as having a thickness of 0.25λ.
However, in the same field of endeavor, Morimoto teaches wherein a thickness of the piezoelectric body is 0.25λ ([0142] the thickness of the acoustic attenuation layer 104 is ¼ (0.1 mm) of the wavelength in the ultrasonic transducer 100).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the thickness of the piezoelectric body disclosed by Tai to be a thickness of 0.25λ as taught by Morimoto in order to ([] of Morimoto).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793